Citation Nr: 1016479	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-13 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection irritable bowel syndrome, 
to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1987 to 
January 1990, from November 1990 to July 1991, and from 
January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that she has irritable bowel syndrome (IBS) 
due to active service. Subsequent to the December 2007 RO 
decision denying her claim for entitlement to service 
connection for IBS, the Veteran was service-connected for 
posttraumatic stress disorder (PTSD) in April 2009.  The 
Veteran's representative, in an informal hearing 
presentation, dated in March 2010, now contends that the 
Veteran has IBS secondary to her service-connected PTSD.  As 
the RO did not find, in its December 2007 decision, that the 
Veteran had IBS, the RO did not adjudicate whether the 
Veteran has IBS secondary to PTSD. 

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

A July 2007 private medical report, by Dr. R.J., reflects 
that the Veteran's "lower abdominal pain and cramping off 
and on is probably due to [IBS] as a result of stress and 
anxiety."  Dr. R.J. did not provide supporting rationale for 
his opinion; however, the Board notes that Dr. R. J. appears 
to specialize in digestive disorders.

A March 2007 VA examination report reflects the examiner's 
opinion that the Veteran does not have IBS because she does 
not meet the "Manning" criteria for IBS.  The Board notes 
that the examiner, whose specialty is not annotated, provided 
a discussion of the criteria necessary for an IBS diagnosis, 
and thus, a supporting rationale for his opinion.

The Veteran's representative, in an informal hearing 
presentation, dated in March 2010, requested a remand for a 
VA examination by a specialist in digestive disorders.  

In sum, there is conflicting evidence of record as to whether 
the Veteran has IBS, and the RO did not adjudicate the issue 
of entitlement to service connection for IBS on a secondary 
basis.  Therefore, the Board finds that a remand to obtain a 
VA examination opinion as to whether the Veteran has IBS, 
and, if so, whether it is causally related to the Veteran's 
active service, to include as secondary to the Veteran's 
service-connected PTSD, is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for IBS as secondary to 
service-connected PTSD, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2009), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  

2.  Schedule the Veteran for a VA 
examination, with an appropriate 
specialist if possible,  to determine 
whether she has irritable bowel syndrome 
(IBS).  Perform all necessary diagnostic 
tests and report all clinical 
manifestations in detail.  The examiner 
is asked to opine as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran has 
IBS, and if so, whether any such 
disability is etiologically related to, 
or aggravated by, the Veteran's service-
connected PTSD.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  
The clinician should review the claims 
folder, to include the July 2007 opinion 
of Dr. R.J. and the March 2008 VA 
examiner, and this fact should be noted 
in the accompanying medical report.  

3.  Thereafter, adjudicate the issue of 
entitlement to service connection for IBS 
as secondary to PTSD.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and her 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



